Per Curiam.
As the petition for a review contained nothing like a specification of errors, the court was right in refusing to open the accounts, for that reason alone. But the errors attempted to be shown in the argument have no existence in fact. True, the property contained in the inventory was not all exhibited and disposed of, on the face of the account; but whatever was not needed for payment of the debts, was specifically bequeathed, and it would be out of place, in an administration account, to take credit for legacies.
But the decree of payment exceeded the court’s jurisdiction. The Orphans’ Court has power to order a sale of the real estate to satisfy a balance due to the executor or administrator, but it has no power to bind the owner’s person by a decree of payment. By the act of the 6th of April, 1844, (p. 214,) it may decree a sale to enforce owelty of partition where the proceeding was in that court; but partition, in this instance, was made by act of the parties; and besides, there was no owelty due to the executor. Moreover, the .items which cast the balance,of the account on his side, were improperly introduced into it. As they consisted principally of the expenses of the partition, with which he had no concern, the decree of confirmation was pro tanto without jurisdiction, and consequently inconclusive.
Decree dismissing the petition for a review affirmed, and the decree of payment reversed.